UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6648



FRANKLIN D. FRAZIER,

                                              Plaintiff - Appellant,

          versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Parker Evatt, Commissioner; C.J. CEPAK, Warden
at Broad River Correctional Institute; DR.
HOLMES, (Orthopedic) at Byrnes Clinic in
Columbia, South Carolina; LIEUTENANT MAZCK,
Broad River R & E Center; LIEUTENANT KNOWLIN,
Broad River Correctional Institute in official
and individual capacity; CLIFFORD GLOVER; DR.
ELLIOT; LINDA DUNLAP; SUSAN BRETZ; MRS.
WILLIAMS; DR. BOULWARE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-95-218-3-6BC)

Submitted:   October 3, 1996              Decided:   October 10, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Franklin D. Frazier, Appellant Pro Se. Daniel Roy Settana, Jr.,
MCKAY, MCKAY, HENRY & FOSTER, Columbia, South Carolina, for
Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Frazier v. South
Carolina Dep't of Corrections, No. CA-95-218-3-6BC (D.S.C. Mar. 28,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3